Exhibit 99.1 MEDIAMIND TECHNOLOGIES REPORTS 2 - Quarterly revenues of $18.9 million with non-GAAP diluted EPS of $0.07 - New York, May 12,2011 – MediaMind Technologies Inc. (NASDAQ: MDMD), the leading independent global provider of integrated digital advertising solutions, today announced its financial results for the first quarter ended March 31, 2011. First Quarter Highlights · Revenues of $18.9 million, up 18% from the prior year period. Revenue growth is accelerating when compared to the preceding quarter and is expected to continue and accelerate in 2011 and 2012. · Non-GAAP net income of $1.6 million, or $0.07 per diluted share; GAAP net income of $0.6 million, or $0.03 per diluted share. · Adjusted EBITDA of $2.3 million. · Positive operating cash flow of $3.7 million. · Continued progress on data driven products, organizational realignment and growth of large advertiser base. For the 2011 first quarter, revenues increased 18% to $18.9 million compared to $16.0 million in the prior-year period.Revenue growth was driven by acceleration in the company’s data driven products, new customer wins and higher volumes of ad impressions.Gross profit margin for the 2011 first quarter was in line with company expectations at 92% compared to 94% in the prior year period reflecting planned growth investments in 2011 and increased revenues from Smart Trading, the Company’s new Demand Side Platform product. Net income attributable to Common stockholders for the 2011 first quarter was $0.6 million, or diluted earnings per share of $0.03, compared to $42 thousand, or diluted earnings per share of $0.00, in the first quarter of 2010. On a non-GAAP basis, net income for the 2011 first quarter was $1.6 million, or non-GAAP diluted earnings per share of $0.07, compared to $0.8 million, or non-GAAP diluted earnings per share of $0.07, in the first quarter of 2010. Adjusted EBITDA for the 2011 first quarter was $2.3 million versus $2.2 million in the prior-year period. See the reconciliation between GAAP and non-GAAP financial measures provided in the financial data below. Cash flow provided by operating activities was $3.7 million in the first quarter of 2011. Management Comments and Outlook “We executed well against top and bottom line plan in the first quarter and have set the stage for accelerated top-line growth in 2011 and into 2012,” commented Gal Trifon, President and CEO of MediaMind.“Demand was strong across all regions, highlighted by a 35% increase in our North American market, with a 124% increase in revenues from our data driven products and a growing contribution from our larger advertising partners.We also strengthened our global presence during the period with the addition of a new data center in China and the acquisition of our fast-growing distribution partner in Italy.Looking ahead, we see exciting growth opportunities in social media and mobile advertising trends and have solidified our plans to enhance our offering accordingly.” For the 2011 second quarter, MediaMind expects to generate revenues in the range of $25 to $26 million.Net income is expected in the range of $1.6 to $2.2 million, or diluted earnings per share of $0.07 to $0.10.Non-GAAP net income is expected in the range of $3.1 to $3.6 million, or non-GAAP diluted earnings per share of $0.14 to $0.17.Adjusted EBITDA for the 2011 second quarter is expected in the range of $5.0 million to $5.7 million, which reflects a previously anticipated high level of spend in the Company’s outlined growth initiatives. The Company is also introducing its full year 2011 outlook.MediaMind expects to generate 2011 revenues in the range of $99 to $101 million.Net income for the full year is expected in the range of $9.1 to $10.8 million, or diluted earnings per share of $0.41 to $0.49.Non-GAAP net income is expected in the range of $14.0 to $15.6 million, or non-GAAP diluted earnings per share of $0.63 to $0.70.Adjusted EBITDA for the 2011 full year is expected in the range of $22.5 million to $23.8 million. “We are providing full year 2011 guidance primarily to offer more clarity on the anticipated favorable impact of our growth investments which are expected to drive accelerated revenue growth and resulting adjusted EBITDA gains in the second half of the year,” commented Sarit Firon, CFO of MediaMind.“We are very pleased with the performance to date of these growth areas including data driven products, international expansion including China, and larger advertisers, and look forward to increasing their contribution to our overall performance.” Conference Call The Company will host a conference call today at 4:30 p.m. ET to discuss its 2011 first quarter results and second quarter outlook.To access the call, please dial 877-269-7756 (U.S.) or 201-689-7817 (international) approximately 10 minutes prior to the start of the call. The teleconference will also be available via live webcast on the investor relations portion of MediaMind's website, at http://ir.mediamind.com.If you are unable to listen to the live teleconference, a replay will be available through May 14, 2011, and can be accessed by dialing 877-660-6853 (U.S.) or 201-612-7415 (international). Callers will be prompted for replay account number 379# followed by conference ID number 370712#. An archived version of the webcast will also be available under the investor relations section of MediaMind's website at http://ir.mediamind.com. About MediaMind MediaMind is a leading global provider of digital advertising campaign management solutions to advertising agencies and advertisers. MediaMind provides media and creative agencies, advertisers and publishers with an integrated platform to manage campaigns across digital media channels and a variety of formats, including rich media, in-stream video, display and search. Headquartered in New York, MediaMind delivered during 2010 campaigns for approximately 9,000 brand advertisers, servicing approximately 3,800 media agencies and creative agencies across approximately 8,200 global web publishers in 64 countries throughout North America, South America, Europe, Asia Pacific, Africa and the Middle East. For more information on MediaMind, visit http://www.MediaMind.com Use of Non-GAAP Financial Measures We believe that non−GAAP financial measures can provide useful information to both management and investors by excluding certain non−cash expenses that are not indicative of our core operating results. These measures should only be viewed in conjunction with corresponding GAAP measures. MediaMind’s non−GAAP financial measures exclude the effect of stock−based compensation and the tax benefit resulting from it. The reconciliation between GAAP and non−GAAP financial measures is provided in the financial data below. Forward-Looking Statements This press release contains statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical facts are forward-looking statements. These statements include descriptions regarding the intent, belief or current expectations of the Company or its officers with respect to the future consolidated results of operations and financial condition of the Company, the continued global growth of digital advertising, and the Company's ability to continue to gain market share and capitalize on the anticipated global growth of digital advertising. Such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties, and other factors that may cause actual results, performance or achievements to be materially different from those expressed or implied in the forward-looking statements as a result of various factors and assumptions, including factors discussed under the heading “Risk Factors” in our final prospectus related to our initial public offering filed on August 12, 2010, our Annual Report on form 10K filed on March 8, 2011 and additional reports we file with the Securities and Exchange Commission. Investor Contacts: Jonathan Schaffer The Blueshirt Group T: 212.871.3953 ir@mediamind.com Media Contact: Alex Wellins The Blueshirt Group T: 415.217.5861 ir@mediamind.com MEDIAMIND TECHNOLOGIES INC. UNAUDITED GAAP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except share and per share data) Three months ended March 31, Unaudited Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating income: Financial income, net 82 Income before taxes on income Taxes on Income Net income Accretion of Preferred stock dividend preference ) - Net income attributable to Common stockholders $
